FILED
                             NOT FOR PUBLICATION                            JAN 24 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


TAMAZ IAZGULYAN,                                 No. 11-70028

               Petitioner,                       Agency No. A095-306-524

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Tamaz Iazgulyan, a native and citizen of Georgia, petitions pro se for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, including adverse credibility determinations, Chebchoub

v. INS, 257 F.3d 1038, 1042 (9th Cir. 2001), and we deny the petition for review.

      The agency found Iazgulyan not credible because his testimony omitted the

most significant incident of harm he alleged in his supporting declarations, namely,

his kidnaping and beating by Georgian nationalists, and he failed to explain the

omission. Substantial evidence supports the agency’s adverse credibility

determination. See Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir. 2004) (adverse

credibility finding supported by key omissions that go to the heart of the claim);

see also Zamanov v. Holder, 649 F.3d 969, 973 (9th Cir. 2011) (“Material

alterations in the applicant’s account of persecution are sufficient to support an

adverse credibility finding.”); cf. Garrovillas v. INS, 156 F.3d 1010, 1013-14 (9th

Cir. 1998) (adverse credibility finding not supported where BIA did not address

applicant’s explanation for omission). In the absence of credible testimony,

Iazgulyan’s asylum and withholding of removal claims fail. See Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003).

      Iazgulyan’s CAT claim also fails because it is based on the same statements

found not credible, and the record does not otherwise compel the finding that it is




                                           2                                    11-70028
more likely than not that he would be tortured if returned to Georgia. See id. at

1156-57.

      PETITION FOR REVIEW DENIED.




                                          3                                    11-70028